AO 106 (Rev 4/10)Annlic `

 

t

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF WISCONSIN
In the Matter of the Search cf

A silver colored Apple iPhone (model MQ3X2LL/A), bearing serial Case Number; \‘I-' 630 M t Al gbs

number FFMW633KHYFK, assigned phone number (414) 544-5488
(hereinafter DEVICE l); a dark grey Apple iPhone (model
NQ722LL/A), bearing serial number GGKXVOLHJC6C, assigned
phone number (651) 968-6721 (hereinal°ter DEVICE 2). Both DEVICE
1 and DEVICE 2 are currently secured at the North Central HIDTA
Office, located at 801 W. Michigan St., Milwaukee, WI 53233.

APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

I, Nick T. Stachula, a federal law enforcement officer, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property:

A silver colored Apple iPhone (model MQ3X2LL/A), bearing serial number FFMW633KHYFK, assigned phone
number (414) 544-5488 (hereinafter DEVICE l); a dark grey Apple iPhone (model NQ722LL/A), bearing serial
number GGKXVOLHJC6C, assigned phone number (651) 968-6721 (hereinafter DEVICE 2). Both DEVICE l and
DEVICE 2 are currently secured at the North Central HID.TA Office, located at 801 W. Michigan St., Milwaul<ee, WI
53233.

located in the Eastern District of Wisconsin there is now concealed: Please see attached afi'ldavit, which
is hereby incorporated by reference.

The basis for the search warrant under Fed. R. Crim. P. 41(c) is (check one or more):
~/ evidence of a crime;
El:ontraband, fruits of a crime, or other items illegally possessed;
J property designed for use, intended for use, or used in committing a crime;
Ela person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Title 21, United States Code, Sections 841(a)(1) and 843(b).

The application is based on these facts:
\/ Continued on the attached sheet, which is incorporated by reference.
ElDelayed notice of 180 days (give exact ending date if more than 30 days: ) is
requested under 18 U.S.C. § 3103a, the basis of which is set forth e ched eet.

 

Applicant’s signat§e/
Name and Title; Nick T. Stachula, Task Force Ocher, DEA

 
  

Sworn ore me, and signed in my presence.
Date

 

City and state: Milwaukee Wisconsin

    

 

Name & Title of Ju r1 Ojj‘icer

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 1 of 19 Document 1

 

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Nick T. Stachula, being first duly sworn, hereby depose and state as follows:
AGENT BACKGROUND AND INFORMATION
‘ 1. I make this affidavit in support of an application under Rule 41 of the F ederal Rules
of Criminal Procedure for a search warrant authorizing the examination of property-_an electronic
device_which is currently in law enforcement possession, and the extraction from that property
of electronically stored information described in Attachment B.

2. I arn a Task Force Officer, assigned to the HIDTA Drug Gang Task Force DEA
Group 68 in Milwaukee, Wisconsin. I have been a law enforcement agent for over eighteen years
and a Task Force Officer for over two years. From November 2000 to present, I served as a Patrol
Officer/Detective with the West Allis Police Department.

3. In the course of my work, I have become knowledgeable with the enforcement of
federal laws pertaining to narcotics and dangerous drugs. 1 have participated in drug trafficking
investigations conducted by the Drug Enforcement Administration (DEA), F ederal Bureau of
Investigation (FBI), the United States Postal Service (USPS) and other law enforcement agencies,
which resulted in the arrest of subj ects, and the seizure of property, assets, and controlled
substances.

4. I am currently a member of the North Central (formerly Wisconsin) High Intensity
Drug Trafficking Area Task Force (HIDTA) assigned to the Drug Gang Task Force initiative as
an investigator specializing in the smuggling, trafficking, and distribution of dangerous and
controlled substances. I have conducted hundreds of drug investigations in my over eighteen years
of law enforcement experience and received continual training in that and other fields. I arn

familiar with various methods of smuggling and trafficking narcotics and other controlled

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 2 of 19 Document 1

substances and the proceeds from sale of such substances I am also familiar with methods used
to evade detection of both the controlled substances and the proceeds from their sale that are used
by drug traffickers.

5. This affidavit is based upon my personal knowledge and upon information reported
to me by other federal and local law enforcement officers during the course of their official duties,
all of whom l believe to be truthful and reliable and form the basis of the opinions and conclusions
set forth below, which l drew from the facts set forth herein.

6. Because this affidavit is submitted for the limited purpose of securing a search
warrant, l have not included each and every fact known to me concerning this investigationl l have
set forth only facts that l believe are sufficient to establish probable cause to believe that the
electronic device described herein contains evidence relating to the possession with intent to
distribute a controlled substance, in violation of Title 21, United States Code, Section 84l(a)(l),
and/or a communication facility was used to facilitate the distribution and/or possession with intent
to distribute a controlled substance, in violation of Title 21, United States Code, Section 843(b).

I. IDENTIFICATION OF THE DEVICE TO BE EXAMINED

7. The property to be searched is a silver colored Apple iPhone (model MQ3X2LL/A),
bearing serial number FFMW633KHYFK, assigned phone number (414) 544-5488 (hereinaf`ter
DEVICE l), and recovered from the driver’s side floor of a blue 2018 Kia Sedona bearing New
York plates numbered JBC-3424 on February 18, 2019 near 231 1 N. Sherman Blvd., Milwaukee,
Wisconsin 53210; and a dark grey Apple iPhone (model NQ722LL/A), bearing serial number
GGKXVOLHJC6C, assigned phone number (651) 968-6721 (hereinafter DEVICE 2), and
recovered from the right front pants pocket of Phong VANG incident to his arrest on February 18,
2019. Both DEVICE 1 and DEVICE 2 are currently secured at the North Central HIDTA Office,

located at 801 W. Michigan St., Milwaukee, WI 53233.

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 3 of 19 Document 1

8. The applied-for warrant would authorize the forensic examination of DEVICE l
and DEVICE 2 for the purpose of identifying electronically stored data more particularly described
in Attachment B.

II. PROBABLE CAUSE

9. In December 2018, the West Allis Police Department - Special Investigations Unit
and DEA DGTF Group 68/Interdiction commenced an investigation into the suspected drug-
trafficking activities of Sivyis XIONG. On December l9, 2018, law-enforcement officers
observed XIONG leave his residence at 8624 W. Glendale Ave., Milwaukee, Wisconsin and drlve
to ABF Freight at 11307 W. Rogers St., Milwaukee, Wisconsin. Before XIONG’.s arrival at ABF
Freight, a K-9 officer and his narcotics-detecting dog had conducted an open air sniff of a suspect
container. The dog alerted to the presence of contraband inside the container. The container had
been shipped from Sacrernento, California. After XIONG arrived at ABF Freight, he removed
boxes and an item wrapped in a sleeping bag from the suspect container. XIONG then placed the
boxes onto a flat bed trailer attached to his vehicle and put the sleeping bag concealing the item on
the vehicle’s backseat. Following XIONG’s departure from ABF Freight, a West Allis Police
Officer conducted a traffic stop on XIONG. Law-enforcement officer subsequently searched the
boxes on the trailer and the interior of the vehicle. Inside the boxes, the officers found
approximately 52.5 kilograms of marijuana; and inside the vehicle, the officers found
approximately 2.7 kilograms of crystal methamphetamine (wrapped in six heat-sealed packages)
concealed within the sleeping bag.

10. Law-enforcement officers subsequently obtained a state warrant to search 8624
W. Glendale Ave., Milwaukee, Wisconsin (XIONG’s residence). Upon executing the warrant,

the officers found and seized an additional 22.1 kilograms of marijuana, four handguns, a shot gun,

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 4 of 19 Document 1

 

digital scales, packaging materials, and a total of 855,783 in U.S. currency. Law-enforcement
officers arrested XIONG, who is currently pending charges in Milwaukee County for Possession
with lntent to Deliver >10,000 grams of Marijuana, Possession with lntent to Deliver >50 grams
of Methamphetamine, and Maintaining a Drug Trafficking Place.

ll. Your Affiant contacted DEA Special Agent (SA) Omar Bersamina in Sacramento,
California regarding this investigation SA Bersamina retrieved records from an Econo Lodge
Hotel, located at 3796 Northgate Blvd., Sacramento, California 95 834. The records disclosed that
Phong VANG, whose listed address was 1080 Maryland Ave. E, Saint Paul, Minnesota 55106,
rented room 236 from December 12, 2018 to December 13, 2018 for two (2) adults and paid cash.
DEA SA Nicolas Melser from the Minneapolis/St. Paul office confirmed that Phong VANG was
an Asian male, DOB: December 14, 1984, who resided at 1080 Maryland Ave. E., St. Paul,
Minnesota 55106, and had Minnesota driver’s license no. W3 83245801414.

12. On January 7, 2010, law-enforcement officers obtained a state warrant to search the
contents of two cell phones seized from XIONG incident to his arrest on December 19, 2018. The
contents of XIONG’s cell phones disclosed a series of text communications with a cell phone
assigned number (414) 544-5488, i.e., DEVICE 1. A string of text communications between
XIONG’s phones and DEVICE 1 appeared to relate to the illegal drugs XIONG retrieved from the
ABF Freight container on December 19, 2018. The pertinent text strings are as follows:

December 12, 2018

DEVICE l: No speeding

DEVICE 1: Call us when your done

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 5 of 19 Document 1

DEVICE l: 3796 North Blvd Sacramento, CA. 958341

December 13, 2018

XIONG PHONE: What room

DEVICE l: 236

December 19, 2018

XIONG PHONE: Today is the day, If 1 don't get back to u by 1 then u know what to do

December 19, 2018 (texts received after XIONG ’s arrest)

DEVICE l: I don't get it? If pass l today? that means it made it?

DEVICE l: Hey bro call me so l know what l need to do to come there

DEVICE l: You gotta hit us up

DEVICE l: Civic2 you gotta let me know what's good. l will be in mke3 tomorrow

December 20, 2018

DEVICE l: Hey man wassup why you ain't responding back to me. What's good with it

DEVICE l: What's good with you man?

13, Your Affiant searched open Facebook records and located a “Phong VANG” from
Saint Paul, Minnesota. According to the open Facebook records, “Phong VANG” listed Connie
M. XIONG as his spouse. Your Affiant also observed a Facebook posting wherein “Phong
VANG” appeared to be working in marijuana fields during harvest season.

14. On January 30, 2019, your Affiant called DEVICE l and asked for a fictitious

person. A male answered DEVICE 1 and advised that your Affiant had the wrong number. Having

 

1 As noted above, this is the address for the Econo Lodge Hotel in Sacramento, California where Phong VANG and
another guest stayed between December 12, 2018 and December 13, 2018. Sacremento, California is the city where
the drug-laden ABF Freight container originated

2 “Civic” is an alias used by XIONG.

‘°’ MKE is not only the IATA airport code for Milwaukee Mitchell International Airport, but is also commonly used as
a shorthand reference for Milwaukee, Wisconsin.

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 6 of 19 Document 1

listened to VANG’s voice during his post-Miranda interview on February 18, 2019, your Affiant
believes the person who answered DEVICE l on January 30, 2019 was likely VANG.

15. On February 1, 2019, your Affiant obtained a state trap and trace/ping warrant for
DEVICE 1. Thereafter, on February 6, 2019, DEVICE l indicated it was in Denver, Colorado in
close proximity of Denver International Airport. On the same date at 8:59 p.m., “Phong VANG”
posted an image of himself on Facebook in front of an airplane with the comment, “The life of an
traveler.” At the time of this Facebook posting, DEVICE l indicated that it was at the Denver
International Airport. The location information derived from DEVICE l suggested VANG had
ultimately traveled to California and returned to St. Paul, Minnesota on February 1 1, 2019. VANG
had a pattern of traveling from St. Paul, Minnesota to Milwaukee, Wisconsin after having
previously travled to California.

l6. On February 16, 2019, your Affiant received information that VANG was likely
traveling southeast on 1-94 from St. Paul, Minnesota to Milwaukee, Wisconsin. As noted above,
investigators previously determined that VANG had traveled to California on February 6, 2019,
and had returned to St. Paul, Minnesota on February ll, 2019. On February 18, 2019, at
approximately 1300 hours, TFO Vincent Lopez observed VANG in the alley between North 46th
Street and North 47th Street, in the 2900 block, in Milwaukee, Wisconsin. At this time, DEVICE
l was in contact with a known high-level marijuana and cocaine distributor in the Milwaukee
Metropolitan Area. Your Affiant observed this known drug distributor arrive in the alley in a red
Dodge Charger and meet with VANG behind a residential garage. At this time, VANG and the
known drug distributor had a brief meeting by the trunk of the red Dodge Charger. Based on your
Affiant’s training and experience, VANG appeared to be conducting a drug transaction with the

known drug distributor in the alley. At the conclusion of the transaction, law-enforcement officers

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 7 of 19 Document 1

observed VANG depart the location in a blue 2018 KIA Sedona bearing New York license plates
numbered JBC-3424. The KIA was a rental vehicle.

17. Soon after the KIA departed the alley, law-enforcement officers conducted a traffic
stop on the vehicle in the 2300 block of N. Sherman Boulevard in Milwaukee, Wisconsin. During
the traffic stop, VANG was asked if he had anything illegal inside the vehicle. VANG informed
the law-enforcement officers that marijuana and a firearm were inside the KIA. Based upon this
inforrnation, the law-enforcement officers conducted a search of the vehicle. Inside the vehicle,
the officers found nearly 16 kilograms of marijuana concealed inside duffle bags, trash bags, and
suit cases located in the rear of the vehicle; approximately 850,000 in U.S. currency was located
in a back pack, the center console, and under a blanket behind the front driver’s seat; DEVICE l
on the floor between the driver’s seat and center console; and a Glock 19 9mm pistol located inside
the vehicle’s glove compartment The firearm contained a fully loaded magazine; however, it did
not have a round in the chamber. Law enforcement officers then placed VANG under arrest.

18. As noted above, upon searching the KIA, law-enforcement found DEVICE 1 on
the driver’s side floor, between the driver’s seat and center console. Soon thereafter, your Affiant
called (414) 544-5488 and immediately observed your Affiant’s cell phone number appear on
DEVICE 1 ’s display screen. Upon searching VANG incident to his arrest, law-enforcement found
DEVICE 2 inside VANG’s front right pants pocket.

19. Based on my training and the experience, I know that drug traffickers often use
multiple cell phones to conduct their illegal activities. Using multiple cell phones provides several
advantages to drug traffickers. First, drug traffickers know that it is more difficult for law
enforcement to investigate the use of multiple cell phones than the use of one cell phone. Second,

using multiple cell phones allows for drug traffickers to easily “drop” a cell phone periodically,

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 8 of 19 Document 1

i.e., stop using a particular cell phone for fear that it may be intercepted or otherwise monitored by
law enforcement, because they have additional cell phone numbers that their customers and/or
suppliers are already using. Third, using different cell phones allows drug traffickers to insulate
and protect different parts of their drug-trafficking organization For example, a drug trafficker
might use one phone number to communicate with his supplier, and another phone number to
communicate with his customers. That separation makes it more difficult for law enforcement to
connect the various conspirators in the illegal activity. Thus, in my experience, drug traffickers
often use multiple phone numbers to conduct their illegal business, as in this case.

20. In a post-Miranda interview, VANG admitted to distributing pound-quantities of
marijuana Specifically, VANG said he had sold three pounds of marijuana to the individual in
the alley between North 46th and North 47th Streets prior to his vehicle stop. VANG explained that
he had transported the marijuana from St. Paul, Minnesota to Milwaukee to sell it to his
Milwaukee-based customer. VANG also said the firearm found in the KIA served as protection;
specifically, from violent individuals. VANG admitted to traveling to California and that he had
recently been there. VANG admitted to traveling to California in mid-December 2018. He intiialy
was untruthfill about meeting with Sivyis XIONG while in Scaremeno, California. Although
VANG admitted to sending text messages (referenced in paragraph 12 above) to XIONG, VANG
denied any involvement with shipping the marijuana and methamphetamine seized by law
enforcement on December 19, 2018. VANG instead claimed the text messages concerned a $1,800
debt that XIONG owed to VANG. VANG admitted to owning/possessing DEVICE 1 and
DEVICE 2, and provided their coresponding numbers - (414) 544-5488 and (651) 968-6721,

respectively.

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 9 of 19 Document 1

21. DEVICE 1 and DEVICE 2 are currently in the possession of the North Central
HIDTA Office, located at 801 W. Michigan St., Milwaukee, WI 53233. They came into the North
Central HIDTA Office’s possession following the arrest of VANG at 2311 N. Sherman Blvd.
Milwaukee, Wisconsin on February 18, 2019. Therefore, while the North Central HIDTA Office
might already have all necessary authority to examine DEVICE 1 and DEVICE 2, your Affiant
seeks this additional warrant out of an abundance of caution to be certain that an examination of
DEVICE 1 and DEVICE 2 will comply With the Fourth Amendment and other applicable laws.

22. DEVICE 1 and DEVICE 2 are currently in storage at the North Central HIDTA
Office, located at 801 W. Michigan St., Milwaukee, Wisconsin 53233. In my training and
experience, l know that DEVICE 1 and DEVICE 2 have been stored in a manner in which their
contents are, to the extent material to this investigation, in substantially the same state as they were
when DEVICE 1 and DEVICE 2 first came into the possession of the North Central HIDTA Office.

III. TECHNICAL TERMS

23. Based on my training and experience, l use the following technical terms to convey
the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld Wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and from
the phone. In addition to enabling voice communications, wireless telephones offer

a broad range of capabilities These capabilities include: storing names and phone

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 10 of 19 Document 1

 

numbers in electronic “address books;” sending, receiving, and storing text
messages and e-mail; taking, sending, receiving, and storing still photographs and
moving video; storing and playing back audio files; storing dates, appointments,
and other information on personal calendars; and accessing and downloading
information from the Internet. Wireless telephones may also include global

positioning system (“GPS”) technology for determining the location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital picture
files, rather than by using photographic film. Digital cameras use a variety of fixed
and removable storage media to store their recorded images. Images can usually
be retrieved by connecting the camera to a computer or by connecting the
removable storage medium to a separate reader. Removable storage media include
various types of flash memory cards or miniature hard drives. Most digital cameras
also include a screen for viewing the stored images. This storage media can contain

any digital data, including data unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other digital
data. Some portable media players can use removable storage media. Removable
storage media include various types of flash memory cards or miniature hard drives.
This removable storage media can also store any digital data. Depending on the
model, a portable media player may have the ability to store very large amounts of
electronic data and may offer additional features such as a calendar, contact list,

clock, or games.

'Case 2:19-mj-00830-N.] Filed 03/05/19 Page 11 of 19 Document 1

 

 

 

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been Some
GPS navigation devices can give a user driving or walking directions to another
location These devices can contain records of the addresses or locations involved
in such navigation The Global Positioning System (generally abbreviated “GPS”)
consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an
extremely accurate clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time, combined with a special sequence
of numbers. These signals are sent by radio, using specifications that are publicly
available. A GPS antenna on Earth can receive those signals. When a GPS antenna
receives signals from at least four satellites, a computer connected to that antenna
can mathematically calculate the antenna’s latitude, longitude, and sometimes

altitude with a high level of precision

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication devices
and are used to access the Internet and send and receive e-mail. PDAs usually
include a memory card or other removable storage media for storing data and a
keyboard and/or touch screen for entering data. Removable storage media include
various types of flash memory cards or miniature hard drives. This removable
storage media can store any digital data. Most PDAs run computer software, giving
them many of the same capabilities as personal computers. For example, PDA

users can work with word-processing documents, spreadsheets, and presentations.

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 12 of 19 Document 1

PDAS may also include global positioning system (“GPS”) technology for

determining the location of the device.

f. Internet: The Internet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even

when the devices communicating with each other are in the same state.

24. Based on my training, experience, and research, l know that DEVICE 1 and
DEVICE 2 have the capabilities that allow it to serve as a wireless telephone, digital camera,
portable media player, GPS navigation device, and PDA and has the ability to access the internet.
In my training and experience, examining data stored on devices of this type can uncover, among
other things, evidence that reveals or suggests who possessed or used the devices.

IV. ELECTRONIC STORAGE AND FORENSIC ANALYSIS

25. Based on my knowledge, training, and experience, l know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensics tools.

26. Forensic evidence As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how DEVICE 1
and DEVICE 2 were used, the purpose of their use, who used them, and when There is probable
cause to believe that this forensic electronic evidence might be on DEVICE 1 and DEVICE 2

because:

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 13 of 19 Document 1

 

 

 

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

27. Nature of examination Based on the foregoing, and consistent with Rule

4l(e)(2)(B), the warrant I am applying for would permit the examination of DEVICE l and

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 14 of 19 Document 1

 

DEVICE 2 consistent with the warrant. The examination may require authorities to employ
techniques including but not limited to computer-assisted scans of the entire medium, that might
expose many parts of the devices to human inspection in order to determine whether it is evidence
described by the warrant.

28. Manner of execution Because this warrant seeks only permission to examine
devices already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises Consequently, l submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

V. CONCLUSION

29. 1 submit that this affidavit supports probable cause for a search warrant authorizing

the examination of DEVICE 1 and DEVICE 2 described in Attachment A to seek the items

described in Attachment B.

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 15 of 19 Document 1

 

ATTACHMENT A

The property to be Searched is a silver colored Apple iPhone (model MQ3X2LL/A),
bearing serial number FFMW633KHYFK, assigned phone number (414) 544-5488 (hereinafter
DEVICE 1), and recovered from the driver’s side floor of a blue 2018 Kia Sedona bearing New
York plates numbered JBC-3424 on February 18, 2019 near 2311 N. Sherman Blvd., Milwaukee,
Wisconsin 53210; and a dark grey Apple iPhone (model NQ722LL/A), bearing serial number
GGKXVOLHJC6C, assigned phone number (651) 968-6721 (hereinafter the DEVICE 2),
recovered from the` right front pants pocket of Phong VANG incident to his arrest on February 18,
2019. Both DEVICE 1 and DEVICE 2 are currently secured a_t the North Central HIDTA Office,

located at 801 W. Michigan St., Milwaukee, WI 53233.

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 16 of 19 Document 1

 

DEVICE 1

 

DEVICE 2

 

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 17 of 19 Document 1

ATTACHMENT B
1. All records on DEVICEl and DEVICE 2 described in Attachment A that relate to
violations of Title 21, United States Code, Sections 841 and 843(b), and involve Phong VANG,
including, but not limited to:

a. Electronic drug or money ledgers drug distribution or customer lists and related
identifying information drug supplier lists (including names addresses phone
numbers or any other identifying information); correspondence, notations logs
receipts journals books records and other documents noting the price, quantity,
and/or times when controlled substances were obtained, transferred, sold,
distributed, and/or concealed lists of customers and related identifying_information;
types amounts and prices of drugs trafficked as well as dates places and amounts
of specific transactions types amounts and prices of drugs trafficked as well as

dates places and amounts of specific transactions

b. Electronic telephone books address books telephone bills photographs letters
cables telegrams facsimiles personal notes e-mails documents and other items
or lists reflecting names addresses telephone numbers addresses and any
communications regarding illegal activities among and between members and

associates involved in drug trafficking activities

c. Records items and documents stored on DEVICE 1 and DEVICE 2 reflecting
travel for the purpose of participating in drug trafficking activities such as
passports airline tickets bus tickets vehicle rental receipts credit card receipts
taxi cab receipts hotel and restaurant receipts canceled checks maps and records
of long distance calls reflecting travel from December 2018 to the present;

17

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 18 of 19 Document 1

 

2.

Bank account records loan documents wire transfer records money order receipts
postal express mail envelopes UPS, FedEx, and other mail service receipts and
records bank statements checks credit card records safe deposit box records
records and receipts and rental agreements for storage facilities financial records
and notes showing payment, receipt, concealment, transfer, or movement of money
generated from the sale of controlled substances or financial transactions related

to the trafficking of controlled substances

Photographs videotapes or other depictions of assets co-conspirators controlled

substances or other activities related to drug trafficking or money laundering; and

Records of Internet Protocol addresses used; records of Internet activity, including
firewall logs caches browser history and cookies "bookmarked" or "favorite" web
pages search terms that the user entered into any Internet search engine, and

records of user typed web addresses

Evidence of user attribution showing who used or owned DEVICE 1 and DEVICE

2 at the time the things described in this warrant were created, edited, or deleted, such as logs

phonebooks saved usernames and passwords documents and browsing history;

3.

As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

18

Case 2:19-mj-00830-N.] Filed 03/05/19 Page 19 of 19 Document 1

 

